Case 1:18-cv-10836-PGG Document

ONTV ED STATES PIsTRRCTC

— i.

137 Filed 01/22/20 Page 1 of 7

 
   
 

“OUR

 

TWE SOMMERN DISTRICT OF Miu YORBRO SES

 

 

 

 

    
  

 

 

MedwnS. Cael, Qe $2)
Plendi?

 

 

a ; ~
AN bytes dal

 
 

 

 

 

 

 

 

 

 

 

~ OF RomEb-FeEDRUG

 

 

 

 

 

 

 

 

 

 

 

Va moves The. Lhonorle Courts D

Punk \e M, y aan S. Galkeskell C

huh. sont Moar ste

 

eld Grand Sobel ps
- Poe etka n. ostorte

witha, be bebo adie onl Wdta fewa)
Mi Bce-Szal We gL extn bbe:

vrei the a, aki
ve an te Ao

 

rocotkees M SL [
ve Cos “O9n erreluiehe Whe C anatth Amalie,

 

val ae
Sieduds

 

A Whee
fevers seni ts Ihe ashecrcate |
- nceghion. (Doe he-entrn ( COB) v

fehoke: VSR

. acta alias
| PA'Do canal L i acd KY “eer
Tower enter

_4 en) be

cocenuie(s), on the ose ack reas Ye Conky, otrthe
OCA 2. oo Fire Namen) mane cghts.
Vie certs ko Cerce Sen We

 

 

Ve. maid janes 8 ow Con tomas Seg
seh ES.

. _ . whe greta Mnics cureedche pea mes abo rd No.1

ony elec inc conbroverse oe te

Se yutecon Vp rato aa oe

 

 

No. aK pyar oS + Vole

SAS.

to
Ol

recon) VY

te avitewe ONSe2

na Sere cover laws. esempessak (od UG Maps

 

CONE En Coys

co~ Sea)
Mae
Resons an) no su,

ona Pudlic Oliek, “Ve whe At PON

r

Shake

Selina laser

 

ots YAN orp We! Cocke

KS am
sid a ealk
ees Ny udnizl dhe f whee wea

Yo Fe BEM, WACID be Mebe,

 

 

LA \ve oho, Deleskoei tacts
Salk Soc

 

 

 

Sek Miwa excise. rom \be oublie Sadlelly

 

My Loy Abeo (s sels

volhnip avec _

 
J i Joa

eels

 

| sede de Ee A)
_[Yroaghnthe gre.

—_ Geen heen can se

motion,

Case 1:18-cv-10836-PGG Document

tyke

seg OC SUPPRESS.

ana Mele

137 Filed 01/22/20 Page 2 of 7

orton noes NW Sakai Song 4, beh
SOU Suds ado on) Ader recording

y

 

 

Pose te gs

IE OS

SNcaks oa deh deities Sepa
WW vkob 9

vents 2 rg

 

\emcur oats Ceroni is Se .

eyo athe ( \ ites
eke SME Fling SPA instar

 

 

 

 

CO cciudga Vee re pecan Ag on

Ve ekecinn da Sead

— Andee Lan fece secon AN oS imlarsitve Any oS. Vecbl-

 

Senlengo VY

 

| eho © AAO

— ka XCM ocnte Usha O qas devioeroel tnd tere
ik ae pe Cou shin |

wh CB CVICONS!

asiseal. Roche
Lvict cours

 

gana

 

 

Teed levis commit che

[lb yecdkave aw “beng Mack Gave un, ‘dae:

 

 

 

Hhutiqn.

ZN using a chun Soe
\oebaee The. Covelewes deserted |
We Whe ue monroe C Deiccs user

2) dieekhy

Gases aye

A

 
 
  

Sou

 

feces ane Been \ 2 2 OL

 

convinkaukm led $b a c ened onl

 

 

 

 

 

| Aude ace cortecbse om} Sehetaie Slobin Reclibies aesasa lke cewhryy

oo! ume odag ciate, ook S048 so. \Meats, Qrembel ¢ eines | |

____ ANe mental ds ns Rereky SATS. vss vesicle, ‘scghaalhg guell ph fea
Spaacy Ty Coeecinny hs on

 

 

 

 

 

_ nim

alae Wun we

cA vi

     

poles Cae gous Ne ‘hole ales cab

 

 
  

 

    

eg oe

cr bedeathe ct
ial pe Ces 6
Gee lasssoncilte

Pee

 

3 conve oy
cudllamocit he. _
oN (cous laed
e Daly shes hopped

Less In.

 

 

ee vache Ye qlunbifPerg

ey notes. \ ExibtL ul of

 

RelA seth gs

pcsercreliae ole Se

 

Vena caly

 

 

 

 

 

a usp

 

eo he C puck MWA. A ansielope. Voeceiney

 

 
Case 1:18-cv-10836-PGG Document

 

| alg Get \ alee ae Ce gai Fist

~
137 Filed 01/22/20 Page 3 of 7

 

cloas US. postege, \nua do Ses Ms-7Se

 

  

eck ACS Ua canto the ¢ ean

ek ote FCY Tove | wake. CMO ondeheouy \ odin wn hare wl.
Sy “oe © e este opgortuvity Messy.

Ticcentec‘Aa, |

ks, op Sontag

oe i te

 

 

VN's-

 

 

 

Dy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fF Meck S (Giles) pase _
Reg Nos AMAKI—ADA
a _ : _\«* Fesece\ Covree anal Taka AOV"
1.0, Box 33 _
Vere hee, TN A168 O€ oe
SPS pL a

 

 

 

 

 

 
| ! U

nL a.

 

Case 1:18-cv-10836-PGG Document

137 Filed 01/22/20 Page 4 of 7

 

 

; dave on) Gweredcon Sh Wad Wa dey (oe

Declerion A Muck S. Goleta Si

 

By. \ lech S: CaleskaN, elev thee
The. pike Shes. goey ‘WC OS&

5 04 8 AOCD,

-poadly X25 Pen\urd Ate Rw

 

Daese walery | QOS

 

 

 

Fa
“leose")

  

‘A. Toe. Muchas. Cales\ Lad Onn, Lom, \esded es, Wen
etol., ABey~ADE36~ Cob Gwe Chora the

 

 

 

y-C els (22 \ Me lychee The Wonscetbe U) Py Oates j-Cour Fe The.

 

Soham \> rhea Mes Yinde C\nores

“The Coc),

 

 

; Wri Rock Vewsure ay The Daly

av ow annul gk eal | \parndist

on) a We ina os cppean) ot The

 

 

Mail, RT) Re Skele , wet bd

 

 

Guus), ShSnupede Reese Tas Wess! |
| Ss Toma cw mpasonn\ \nya ridats QUUE \ ude MAC Voce

   

The Westen Sa A
cu Wes Ioeen

Talecaeb,

 

 

Kone D\oy Meal \le MV (Rall ina

4 Stones Vhe Ww hnestea Cau egies A KM

 

Woel Neat rh ei a Ve Daily \ive

‘ni Daly Ly Calle on) Sau! |

Cieal

 

M, Eyes wwedee ee oll Yi tne. om

onlall ruts bo Reet!

wy prise ee

 

Togadmedutle
| Sorce-Seabng ne sdbebheror nae echt

NOD BOD, of Wee Bidth hawerdhne

LAG scecond 4s Cepic nha Caen

 

We NeSeuiabs valk cone

 

oO
: redo Oise From PAY Te ere

 

 

 

 

— Ga) X59 vale Keely oN rowing) | uo

 

SO Drab Se TBSCinngneleron Sony S0€ ey ae

cor ings C Car Cech ence Ve causes oO

 

. Case leWLe 6

>. As a mayteul aaltetay, Ca, cuck Force SEO,

Nuc et alts, Pesanes! celts, 4. paieat!o

cs on) oubse her— we demne\ ectali

 

1a, QC da C3 On

 

ressryrls | W

\ shite Wharec her? we om obasclule undlacdd)

__ be¥ell bemadlieal 6
. rato Seyeag's alvich Wars. Secle

ee ren We ai \AUynon
. mask Jere Wr was
OL oatmeal wn MMeACEe. we xa

rehion \s. Meat vl \ consisberuath

\he conthre oe
a3 Wsemene

 

 

 

hele on) Saute § suber orSp Ww

 

atch pa cals clés edlidze, ~

ay je tow the Navies
ha toeslte ols oe, no leas Ao We Cont'’s |

\\e neuen ds va vawatal
yeah \Yigckigns ) slele-\iconsing complowls

 
Doi be abetted) bi

se
ee

ee lo, Suppcessian Vem Ye cud VG

Case 1:18-cv-10836-PGG Document

JEL.

137 Filed 01/22/20 Page 5 of 7

py ona, such Aveo Leos Ca rors Cay

 

_ rw pdesasve Xo shld Me dei:

 

” \becosse Lane hoobiish roa CAM

pei Seabing Sun dn ceca) ngs

SON “Ve reload med teh “nll per So

crowlless ¢

 

 

 

AW Beloa ork ») Utes. MG Wale Yergaing we ony Come

 

— feshess Spain ont

 

las Twn Siekes PUSos

tL

 

 

 

Ay 3% VU. 2 Li $ Sah CAS, Kxouevan Decanbser dnd WARS

 

|

 

 

 

 

dh 2 Lely carly Vi wall

ene oe Lis Filius be eal %

Wn

 

Me ust whoa Leuclde to

a

 

 

 

ly eyo
ne ” Medan ww Cab NaS) ger

es.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1

Case 1:18-cv-10836-PGG Document

Exile X

From: Mecha S. Galhestat Cog. Mee

137 Filed 01/22/20 Page 6 of 7

|

AdR 4.04)

 

Fas FemTene ede Adelle

- 4 Dele” Sade > Deceibe=v)

 

 

i Sabi eck! N. Be ow. fAot 2 Go

 

 

 

 

SA Mion ONS. 5 FY. _\ Yerre athe. Mes A on Lea cA Derrsbineats,

 

 

hope seas. well

 

a Precse be’ Rey Wee TD \yeu re A
\Woasde, eho. A% sey-~AOKSE-

 

N coimmab ion tare Cone AD Gisbis o

 

PEG GWE CS. DNA? socks Sng The

 

Cot ocho bhe ole. on) vies Fek

 

The Feder Quread de Retsons CFR

coming of GAN Cadell prcetbies as
Py Seca

ly

 

 

  

eo Sho CL Vere Woke Torce -!
_ ran ’ thwadX Ad via te

TNs, wach ie 3S wi don

W
cop Von) PERE. ca ovn spa eden Om

 

R
a3

AS Sean 50.63 nats Winder

Neonpgly arian doe CQ3e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
es
| ae
ae

 

yh CEL

 

QIK LY PHT ASAE
HEAR LIP ogung

me
4
<
wy
x
wy
a
a
>
&
nH

 

 

ie RL Case 1:18-cv-10836-PGG . Docu

YASH MHA PAV a

    

ment 137 Filed 01/22/20 Page 7 of 7

4s preg Ay

 

& Poti
a

80827 NI ‘eine

E€ XOE

UONNINSU [BUOHO@OD |e.

hoy ~eSber “Waa
TERS SUP W a

 

 

peg

 

 

 

 

 

 

 

 

 
